Citation Nr: 1439046	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-46 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to an effective date prior to April 4, 2004, for an award of special monthly compensation based on the need for regular aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Navy from March 1963 to January 1967.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, awarded the Veteran special monthly compensation (SMC) based on the need for regular aid and attendance, effective April 4, 2004.  This award was predicated on the September 2008 determination of the Director of the VA Compensation and Pension Service, which found that an award of SMC due to the Veteran's need for regular aid and attendance was warranted on an extraschedular basis.  The Veteran appealed the effective date assigned.  

The Veteran died in June 2011, during the pendency of this appeal.  His surviving spouse, the appellant, filed a claim in June 2011 for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In a October 2011 rating decision, the appellant was awarded entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).  A supplemental statement of the case was issued in April 2012 continuing the denial of entitlement to an earlier effective date for the award of SMC based on aid and attendance, for purposes of accrued benefits.

In this regard, the Board notes that the statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

In June 2011, the appellant filed a VA Form 21-534, which may be accepted as both a claim for accrued benefits and a substitution request.  See VA Fast Letter 10-30 (Aug. 10, 2010).  In January 2012, the appellant also specifically requested to be assigned status as a "substitute claimant."  In a February 2012 memorandum, the RO determined that the appellant was a proper substituted claimant.  Accordingly, as the appellant has been substituted as the claimant in this case, the earlier effective date claim was continued.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012). 

In September 2012 and July 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development, including providing the appellant with a hearing before the Board.  The appellant's hearing was conducted at the RO in April 2014, in which the appellant, accompanied by her representative, presented evidence, arguments, and oral testimony in support of her claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the late Veteran's claims file for the Board's review and consideration.  The case was returned to the Board in April 2014 and the appellant now continues her appeal.

At her April 2014 hearing, the appellant presented statements raising a claim of clear and unmistakable error with that part of a rating decision, dated September 12, 2001, which denied the Veteran's claim for special monthly pension based on aid and attendance.  The appellant also raised a claim of clear and unmistakable error with a rating decision dated June 17, 2002,  regarding the effective date assigned for the Veteran's award of VA compensation under U.S.C. § 1151 for residuals of right shoulder surgery repair.  As these matters have been raised by the record but have not been adjudicated in the first instance by the AOJ, the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In so doing, the Board has considered the question of whether the appellant would be prejudiced by considering the appeal for an earlier effective date for the grant of SMC based on aid and attendance while referring her undeveloped CUE claims to the AOJ.  Specifically, the Board questions whether these unadjudicated CUE claims are inextricably intertwined with the effective date issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  However, on closer analysis the Board finds that no such relationship exists.  The outcome of the appellant's claim for an earlier effective date regarding the SMC award is not dependent on the outcome of her CUE claims.  The Veteran's earlier effective claim is being granted, in part, and denied, in part, by operation of law.  The outcome of the CUE claims would, at best, render moot the effective date claim.  Indeed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  On the date of the Veteran's death, he was in receipt of an award of VA compensation under U.S.C. § 1151 for residuals of right shoulder surgery repair, which was in effect from December 22, 2000.

2.  Correspondence from the Veteran that was received by VA on November 16, 2001, constitutes a claim for SMC based on aid and attendance due to impairment associated with residuals of right shoulder surgery repair.

3.  In September 2008, the Director of the Compensation and Pension Service determined that there was an extraschedular basis to assign an award of SMC for aid and attendance, based on the Veteran's demonstrated need for regular assistance with maintaining his personal hygiene when engaged in attending to the wants of nature.

4.  The objective medical evidence and the credible testimony of the appellant demonstrates that the Veteran required regular aid and attendance in the maintenance of his personal hygiene when engaged in attending to the wants of nature as early as April 1, 1999.        


CONCLUSION OF LAW

The criteria for an effective date of no earlier than November 16, 2001, for an award for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(o)(2) (2013).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The appellant, who, as an accrued benefits claimant, has been accepted as a substitute for the deceased claimant to continue adjudication of the Veteran's claim to completion, has been provided with a VCAA notice letter addressing the issue of entitlement to an earlier effective date prior to April 9, 2004, for SMC based on aid and attendance.  This letter was dispatched to the appellant in November 2012, and it addressed the effective date issue on appeal and satisfied the above-described mandates, as well as the requirement that the claimant be informed of how VA assigns an effective date for awards of compensation, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that a timing of notice error exists as fully compliant notice to the claimant did not precede the initial adjudication of the claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in May 2013, thereby curing the defective timing of notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The late Veteran's claims file contains all available medical records, administrative and rating actions, and correspondence pertinent to his claim for SMC based on aid and attendance for the Board to adequately adjudicate the earlier effective date claim on appeal.  Additionally, the Board has reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for all other pertinent evidence.  

The evidentiary development ordered by the Board in its September 2012 and July 2013 remands included obtaining the late Veteran's Social Security Administration (SSA) records and providing the appellant with the opportunity to appear before the Board to provide oral testimony and evidence in support of her claim.  The Veteran's SSA records were obtained and associated with his claims file and the appellant's requested hearing was conducted in April 2014.  The Board therefore finds that VA has substantially complied with our remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board concludes that VA has reasonably discharged its duty to assist the claimant in the development of the relevant evidence and that no further remand for corrective development is required with respect to the matter adjudicated on the merits in this decision. 

The Board notes that the appellant was provided with the opportunity to present oral testimony in support of her claim before the undersigned traveling Veterans Law Judge (VLJ), sitting at the RO, in an April 2014 hearing.  At the time of the hearing, she was accompanied by her representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2014 hearing, the presiding VLJ's questions and the oral testimony of the appellant focused on the elements necessary to substantiate, inter alia, her  claim of entitlement to an earlier effective date prior to April 9, 2004, for SMC based on aid and attendance.  See transcript of April 8, 2014 Board hearing.  Thus, the Board finds that the VLJ presiding over the April 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2013).  Bryant, supra.

The claimant has otherwise not indicated that there was any further evidence to submit in support of the claim adjudicated on the merits herein.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of the claim is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the appellant in the evidentiary development of her claim for an effective date prior to April 9, 2004, for an award of SMC based on aid and attendance.  No additional assistance or notification is required with respect to this matter.  The claimant has suffered no prejudice that would warrant a corrective remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the appeal.

Factual background and analysis: Entitlement to an effective date prior to April 4, 2004, for an award of special monthly compensation based on the need for regular aid and attendance, for accrued benefits purposes.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the late Veteran and/or the appellant, or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By history, the Veteran underwent elective right shoulder surgery at a VA medical facility on April 1, 1999, for repair of his right rotator cuff.  He incurred additional disability of his right shoulder as a result of postoperative complications that included an infection of the surgery site, which caused adhesive capsulitis to develop.  On December 22, 2000, he filed a claim for VA compensation under 38 U.S.C. § 1151 for chronic impairment of his right (major) shoulder.  At the time, he had no service-connected disabilities and was not otherwise in receipt of VA compensation for any disabilities.  

During the pendency of the Veteran's § 1151 claim, a September 2001 RO rating decision awarded him non-service-connected pension on an extraschedular basis, effective from December 22, 2000, but denied him Special Monthly Pension (SMP) for regular aid and attendance as he did not have a single disability rated at 100 percent.  The Veteran was notified of this decision and his appellate rights in correspondence dated in September 2001, but he did not file a timely appeal and the decision became final. 

Consideration has been given as to whether the evidence received in November 2001, which is discussed below, could be considered new and material evidence under 38 C.F.R. § 3.156(b).  However, while the evidence was "new", it was not material to the claim for SMP for regular and attendance because the Veteran would have still been missing the requirement of having a single disability rated at 100 percent.  

In a VA Form 21-4138 Statement in Support of Claim, which was received by VA on November 16, 2001, the Veteran submitted written statements in support of his pending claim for VA compensation under 38 U.S.C. § 1151 for chronic impairment of his right (major) shoulder, in which he also stated, in pertinent part, that "I continue to need daily assistance for personal hygiene. . . and bowel movements.  My wife cannot work because she must be my caregiver.  I have lost functional use of my right shoulder/arm/hand."  Although the contemporaneous medical records contain clinical findings that support this assertion from the Veteran, the claims file does not indicate that the Veteran has presented any statements to VA expressly indicating that he was seeking compensation based on the need for regular aid and attendance prior to his November 2001 correspondence.

Thereafter, by rating decision dated in June 2002, the Veteran was granted VA compensation under 38 U.S.C. § 1151 for chronic impairment of his right (major) shoulder.  The effective date of this award was December 22, 2000, based on the date of receipt of claim, and it supplanted the lesser award of non-service-connected pension.  

Afterwards, another VA Form 21-4138 from the Veteran was received by VA on April 9, 2004, in which he claimed entitlement to SMC based on the need for regular aid and attendance.  In his claim, he stated that "I must depend on my wife to help me dress, bath (sic), and assist me in my inability to attend to the wants of nature.  She must be with me at all times to attend these basic needs."  In this regard, the clinical evidence and the appellant's testimony have objectively demonstrated that ever since the April 1, 1999 right shoulder surgery, the Veteran required the regular assistance of his spouse in attending to his personal hygiene after bowel movements, as the Veteran was physically unable to clean himself due to severely reduced range of motion of his right shoulder resulting from his VA-compensated disability, and severely reduced range of motion of his non-service-connected and non-VA-compensated left shoulder.  

Although the Veteran did not meet the schedular requirements for a total rating at the time, his claim was referred to the Director of the VA Compensation and Pension Service, who reviewed the medical evidence and thereafter issued a decision in September 2008, in which he determined, in pertinent part, that the Veteran had a demonstrated inability to effectively attend to the essential activities of daily living due to being unable to use either upper extremity to reach far enough behind him to clean himself after a bowel movement.  Accordingly, the Director granted entitlement to SMC on account of the need for regular aid and attendance of another person on an extraschedular basis.  The RO implemented this favorable determination in the October 2008 rating decision that is presently on appeal, assigning an effective date of April 9, 2004 for the award.  During his lifetime, the Veteran contended that he was entitled to an earlier effective date for his service-connected SMC based on the need for aid and attendance.  The appellant reiterates this contention.   

Generally the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  In addition, 38 C.F.R. § 3.401(a)(1) (2013) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Board has considered the relevant documents of record, as discussed above, and finds that the Veteran had adequately articulated an original claim for SMC based on the need for regular aid and attendance in a VA Form 21-4138, which was received at the RO on November 17, 2001.  The September 2008 decision of the Director of the VA Compensation and Pension Service determined that the Veteran was in need of regular aid and attendance to maintain his personal hygiene after bowel movements due to his VA-compensated right shoulder disability, such that this demonstrated a extraschedular basis to support an award of SMC.  As the claim for VA compensation for aid and attendance was effectively filed on November 16, 2001, for purposes of accrued benefits an earlier effective date extending to this date for the grant of special monthly compensation based on the need for aid and attendance is warranted.  To this extent, the appellant's claim is hereby granted.

The Board has considered the appellant's implicit contention that, as the clinical evidence demonstrates that the Veteran required regular aid and attendance to tend to his personal hygiene after bowel movements as early as April 1, 1999 (when he underwent the right shoulder surgery on which his § 1151 compensation award is predicated), the effective date of the SMC award should, at the very least, extend back to one year prior to the established date of claim for SMC of November 16, 2001, which is encompassed by the period in which it is factually ascertainable that his need for regular aid and attendance was demonstrated, pursuant to 38 C.F.R. § 3.400(o)(2).  However, as the Veteran was granted entitlement to 38 U.S.C. § 1151 compensation for his right shoulder effective only to December 22, 2000, his date of claim for VA compensation for the underlying disability that caused his need for regular aid and attendance establishes the absolute earliest conceivable date on which SMC can be awarded.  

But in any case, although under 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2013), the effective date for a claim for an increased evaluation (to include SMC) can be up to one year prior to the date of claim, this provision only applies when it is factually ascertainable that the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), that 38 U.S.C.A. § 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  The Federal Circuit determined that the legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.  Thusly, as the evidence establishes that the Veteran's need for regular aid and attendance was present as early as April 1, 1999, which is well over a year before he filed his actual SMC claim, the applicable law does not allow an award of an effective date prior to November 16, 2001.    


ORDER

An effective date of no earlier than November 16, 2001, for an award for SMC based on the need for regular aid and attendance, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


